Ct. App. Ohio, Tus-carawas County. Motions of petitioners for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 1 and 2 presented by the petitions, which read as follows:
“1. Whether an accused who asserts his right of silence and his right to counsel following his arrest properly subjects himself:
“(a) to questions as to why he did not protest his innocence at the point of arrest, at the Preliminary Hearing, or at some time earlier than at the trial;
“(b) to the prosecutor’s argument to the jury that an unfavorable inference could be drawn against the accused as a consequence of his having exercised these constitutional rights ;
“(c) to questions as to why he did not consent to the search of the car (thus necessitating obtaining a search warrant) and to an argument on this point.
“2. Whether a defense witness who was arrested and charged along with the defendant on trial can be properly asked why he did not protest his innocence earlier than at the trial, and can the prosecutor argue this point to the jury?”
Cases consolidated and a total of one hour allotted for oral argument.